El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
La recurrente, Aixa M. Ortiz Ocasio, solicita la revisión de una sentencia dictada por el Tribunal de Circuito de Apelaciones, Circuito Regional de San Juan, mediante la *818cual se desestimó, por falta de jurisdicción, un recurso de revisión administrativo, radicado ante dicho foro apelativo intermedio en revisión de una resolución de la Junta de Síndicos de la Administración de los Sistemas de Retiro de los Empleados del Gobierno y la Judicatura (en adelante la Junta).
Por entender que erró dicho foro apelativo al concluir que la moción de reconsideración interpuesta por la recu-rrente, ante la referida agencia, no interrumpió el término que tenía para recurrir en revisión judicial y que, en con-secuencia, ésta no recurrió en tiempo, revocamos la senten-cia recurrida.
I
El 30 de julio de 1996, la Junta emitió decisión confir-mando una determinación de la Administración de los Sis-temas de Retiro de los Empleados del Gobierno y la Judi-catura (en adelante la Administración) denegando a la recurrente unos beneficios sobre incapacidad ocupacional e incapacidad no ocupacional. Dicha resolución fue notifi-cada con fecha de 30 de agosto de 1996. El 19 de septiem-bre de 1996, la señora Ortiz presentó una moción de recon-sideración ante la Junta. El 20 de septiembre de 1996, dicho organismo administrativo emitió la siguiente orden:
Vista la Moción de Reconsideración presentada por la parte apelante, se conceden diez (10) días a la parte apelada para expresar su posición.
El 9 de diciembre de 1996, ochenta (80) días después de que la Junta emitiera la citada orden, la parte recurrente radicó una moción solicitando que el foro administrativo emitiera una resolución en los méritos dado que la parte adversa no había presentado su posición en relación con la *819reconsideración. (1) En vista de que la Junta hizo caso omiso a sus mociones, el 16 de enero de 1997, la señora Ortiz instó ante el Tribunal de Circuito de Apelaciones una solicitud de revisión judicial con el objetivo de revisar la resolución de la Junta, fechada 30 de julio de 1996, y de la posterior moción de reconsideración. A tenor con la Regla 83 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, el foro apelativo desestimó el re-curso de revisión administrativa porque, a su juicio, la misma se presentó tardíamente, careciendo, en consecuen-cia, de jurisdicción para entender en el mismo.
Inconforme, la señora Ortiz interpuso el presente re-curso de certiorari ante este Tribunal señalando que erró el Tribunal de Circuito de Apelaciones al desestimar el re-curso de revisión judicial por falta de jurisdicción a base de la creencia errónea de que la Junta ni acogió ni consideró la moción de reconsideración dentro del término dispuesto por ley.
Le concedimos término a la Administración para que mostrara causa por la cual este Tribunal no debía expedir el auto y revocar la sentencia recurrida. Ambas partes han comparecido. Estando en posición de resolver, procedemos a así hacerlo.
II
La Sec. 3.15 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (en adelante la L.P.A.U.), 3 L.P.R.A. see. 2165,(2) reza de la siguiente manera:
*820La parte adversamente afectada por una resolución u orden parcial o final podrá, dentro del término de veinte (20) días desde la fecha de archivo en autos de la notificación de la reso-lución u orden, presentar una moción de reconsideración de la resolución u orden. La agencia dentro de los quince (15) días de haberse presentado dicha moción deberá considerarla. Si la re-chazare de plano o no actuare dentro de los quince (15) días, el término para solicitar revisión comenzará a correr nuevamente desde que se notifique dicha denegatoria o desde que expiren esos quince (15) días, según sea el caso. Si se tomare alguna determinación en su consideración, el término para solicitar revisión empezará a contarse desde la fecha en que se archive en autos una copia de la notificación de la resolución de la agen-cia resolviendo definitivamente la moción de reconsideración. Tal resolución deberá ser emitida y archivada en autos dentro de los noventa (90) días siguientes a la radicación de la moción de reconsideración. Si la agencia acoge la moción de reconside-ración pero deja de tomar alguna acción con relación a la mo-ción dentro de los noventa (90) días de ésta haber sido radicada, perderá jurisdicción sobre la misma y el término para solicitar la revisión judicial empezará a contarse a partir de la expira-ción de dicho término de noventa (90) días salvo que la agencia, por justa causa y dentro de esos noventa (90) días, prorrogue el término para resolver por un período que no excederá de treinta (30) días adicionales. (Enfasis suplido.)
En conformidad con la citada Sec. 3.15 de la L.P.A.U., la moción de reconsideración presentada por la parte recurrente el 19 de septiembre de 1996 fue radicada en tiempo, ya que se radicó dentro de los veinte (20) días siguientes a la fecha de archivo en autos de la notificación de la resolución de la Junta, esto es, a partir del 30 de agosto de 1996.
En el caso de autos, la agencia administrativa consideró y actuó sobre la referida moción de reconsideración dentro de los quince (15) días de ésta haberse presentado. Cons-tancia de esto resulta ser la orden que emitió la Junta, al día siguiente de haberse solicitado la reconsideración, en la *821cual concedió un término al Administrador para que expre-sara su posición en cuanto a la misma. (3)
En Rodríguez Rivera v. Autoridad de Carreteras, 110 D.P.R. 184 (1980), al interpretar la frase “tomar alguna determinación al considerar la moción”, en el contexto de la moción de reconsideración provista por nuestras Reglas de Procedimiento Civil, este Tribunal sostuvo que:
Procede, pues, definir qué contempla el acto judicial de tomar “alguna determinación al considerar la moción”. Es evidente, por disponerlo así la propia regla [Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. III], que si el tribunal la rechaza con un mero no ha lugar, sin oír a las partes, se considera que la mo-ción fue rechazada de plano. Ahora bien, si señala una vista para oír a las partes, o se dirige a la parte adversa para que exponga su posición por escrito, o fundamenta su resolución de-clarando sin lugar la moción, se tendrá por interrumpido el tér-mino para apelar o solicitar revisión. Sin que pretendamos ago-tar la lista, éstas son propiamente actuaciones o determinaciones demostrativas de que el tribunal ha acogido la moción de reconsideración. (Enfasis suplido.) Rodríguez Rivera v. Autoridad de Carreteras, ante, pág. 187.
Al interpretar la ley orgánica del Departamento de Asuntos del Consumidor(4) este Tribunal adoptó en Pérez Rodríguez v. P.R. Parking Systems, Inc., 119 D.P.R. 634 (1987), la norma promulgada en relación con la citada Re-gla 47 de Procedimiento Civil establecida en Rodríguez Rivera v. Autoridad de Carreteras, ante. En ese sentido, pau-tamos que
... [el Departamento de Asuntos del Consumidor] debe tener, al igual que los tribunales, la facultad de considerar (entertain) las mociones de reconsideración que a su juicio sean meritorias y de esta forma constar con más tiempo para resolver las mismas. En otras palabras, debe aplicarse a esta situación por *822analogía el principio contenido en la Regla 47 de Procedimiento Civil de 1979 a los efectos de que si “se tomare alguna determi-nación en su consideración, el término ... empezará a contarse desde la fecha en que se archiva en los autos una copia de la notificación de la resolución...”. (Enfasis en el original.) Pérez Rodríguez v. P.R. Parking Systems, Inc., ante, pág. 639.
Nuestros pronunciamientos en Pérez Rodríguez v. P.R. Parking Systems, Inc., ante, no son obligatorios para el caso de autos ya que en aquél se interpretó la ley habilitadora de una organismo administrativo en particular y en el presente se interpreta una disposición de la L.P.A.U., estatuto que no existía al momento de resolverse el referido caso. Sin embargo, no existe, a nuestro juicio, razón alguna por la cual no debamos aplicar la referida norma en el caso de la antes citada Sec. 3.15 de la L.P.A.U. Sabido es que “nada impide que en casos apropiados se adopten nor-mas de las Reglas de Procedimiento Civil para guiar el curso del proceso administrativo, cuando las mismas no sean incompatibles con dicho proceso y propicien una solución justa, rápida y económica”. Ind. Cortinera Inc. v. P.R. Telephone Co., 132 D.P.R. 654, 660 (1993); Pérez Rodríguez v. P.R. Parking Systems, Inc., ante, págs. 639-640.
En el caso de autos, tomando por analogía lo ex-presado en Rodríguez Rivera v. Autoridad de Carreteras, ante, y, luego, en Pérez Rodríguez v. P.R. Parking Systems, Inc., ante, procede concluir que la Junta “consideró” o “tomó alguna determinación” sobre la moción de reconsideración al ordenar a la parte adversa, la Administración, exponer su posición en relación con la misma.
No obstante haber acogido la referida moción, la Junta no actuó respecto a ésta dentro de los noventa (90) días de haber sido radicada; razón por la cual perdió jurisdicción sobre la misma y el término para solicitar la revisión judicial ante el Tribunal de Circuito de Apelaciones comenzó a contar desde la expiración de dicho plazo de noventa *823días.(5) En otras palabras, habiéndose presentado la mo-ción de reconsideración el 19 de septiembre de 1996, los noventa (90) días expiraban el 18 de diciembre de 1996.
Por consiguiente, el término de treinta (30) días para recurrir en alzada comenzó a decursar el 19 de diciembre de 1996 y vencía el 17 de enero de 1997.(6) Debido a que la petición de revisión judicial se interpuso el 16 de enero de 1997, resulta forzoso concluir que la misma fue radicada dentro del término requerido. En consecuencia, el Tribunal de Circuito de Apelaciones efectivamente tenía jurisdicción para resolver el recurso.
Por las razones anteriormente expuestas, se revoca la sentencia recurrida y se devuelve el caso al Tribunal de Circuito de Apelaciones para la continuación de procedi-mientos consistentes con lo aquí resuelto.(7)

Se dictará sentencia de conformidad.


 Según se desprende del expediente, la Administración de los Sistemas de Retiro de los Empleados del Gobierno y la Judicatura (en adelante la Administra-ción) nunca presentó su posición con respecto a la moción de reconsideración.


 Ley Núm. 170 de 12 de agosto de 1988, según enmendada por el Art. 4 de la Ley Núm. 247 de 25 de diciembre de 1995, la cual entró en vigor el 1ro de mayo de 1996 (3 L.P.R.A. see. 2165), Ley de Procedimiento Administrativo Uniforme del Es-tado Libre Asociado de Puerto Rico (en adelante la L.P.A.U.).


 En este punto, es menester señalar que copia de la referida orden formó parte del apéndice del recurso de revisión judicial; sin embargo, el Tribunal de Cir-cuito de Apelaciones no hizo mención ni referencia a la misma en la resolución recurrida.


 Ley Núm. 5 de 23 de abril de 1973 (3 L.P.R.A. see. 341 et seq.).


 Salvo que la agencia, por justa causa y dentro de esos noventa (90) días, hubiese prorrogado el término. No existe, sin embargo, evidencia en el expediente del caso de que se prorrogara dicho término.


 La Regla 68.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone, en lo pertinente, que:
“En la computación de cualquier término prescrito o concedido por estas reglas, o por orden del tribunal o por cualquier estatuto aplicable, no se contará el día en que se realice el acto, evento o incumplimiento después del cual el término fijado empieza a correr. El último día del término así computado se incluirá siempre que no sea sábado, domingo ni día de fiesta legal, extendiéndose entonces el plazo hasta el fin del próximo día que no sea sábado, domingo ni día de legalmente feriado. ...”
En iguales términos se expresó el legislador al promulgar el Art. 388 del Código Político, 1 L.P.R.A. see. 72, el cual señala que: “[e]l tiempo en que cualquier acto prescrito por la ley debe cumplirse, se computará excluyendo el primer día e inclu-yendo el último, a menos que éste sea día de fiesta, en cuyo caso será también excluido.”


 La Administración, en su comparecencia por medio del Procurador General, coincide con la peticionaria en que erró el foro recurrido al declararse sin jurisdicción.